UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2432


RONALD COLLINS, JR.,

                    Plaintiff - Appellant,

             v.

KRISTEN KELLER,

                    Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Beckley. Irene C. Berger, District Judge. (5:17-cv-01330)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Collins, Jr., Appellant Pro Se. Kevin John Robinson, PULLIN, FOWLER,
FLANAGAN, BROWN & POE, PLLC, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Collins, Jr., seeks to appeal the district court’s order dismissing his

complaint filed pursuant to 28 U.S.C. § 2255 (2012). We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on October 1, 2018. The

notice of appeal was filed on November 15, 2018. See Fed. R. App. P. 4(d). Because

Collins failed to file a timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2